107 F.3d 865
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Graham H. ARCHER, Plaintiff-Appellant,v.W.D. WILLIAMS, Doctor;  D.M. Porreca;  Marshall University,Research and Economic Development Center,Defendants-Appellees.
No. 96-1678.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1997.Decided Feb. 25, 1997.

Graham H. Archer, Appellant Pro Se.  Cheryl Lynne Connelly, CAMPBELL, WOODS, BAGLEY, EMERSON, MCNEER & HERNDON, Huntington, WV, for Appellees.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Graham Archer appeals the district court's order dismissing his employment discrimination complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Archer v. Williams, No. CA-94-534-3 (S.D.W.Va. Mar. 26, 1996).  Archer filed several motions for appointment of counsel, for correction of clerical errors in the district court's opinion, to compel, for discovery, and for transcripts at government expense.  We deny these motions.  Appellees filed a motion to strike various documents, filed by Archer with his informal brief, pursuant to Fed.  R.App. P. 10.  We grant the Appellees' motion.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED